            Case 1:12-cr-00363-AWI-BAM Document 33 Filed 07/20/20 Page 1 of 6


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                           CASE NO. 1:12-CR-0363 AWI
 8                          Plaintiff
                                                         ORDER ON MOTION FOR
 9                  v.                                   COMPASSIONATE RELEASE
10   CHARLES ALBERT RISLEY,
                                                         (Doc. No. 31)
11                          Defendant
12

13

14          On July 17, 2020, Defendant Charles Albert Risley filed a motion for compassionate
15   release under 18 U.S.C. § 3582(c)(1)(A). Defendant is currently housed at the FCI Lompoc
16   federal prison. Based on his age, medical conditions, the conditions of confinement at FCI
17   Lompoc, and the Covid 19 pandemic, Defendant seeks compassionate release and either a new
18   sentence of time served or home detention for the remainder of his sentence. For the reasons that
19   follow, Defendant’s motion will be denied without prejudice.
20

21                                       PROCEDURAL HISTORY
22          On April 1, 2013, Defendant pled guilty pursuant to a plea agreement to a violation of 18
23   U.S.C. § 2252 (receipt or distribution of a visual depiction of a minor engaged in sexually explicit
24   conduct). See Doc. Nos. 18, 19. On June 10, 2013, Defendant was sentenced to a term of 180
25   months imprisonment and lifetime supervised release. See doc. Nos. 25, 26. Defendant’s
26   projected release date is July 24, 2025.
27          On May 13, 2020, Defendant tested positive for Covid 19. Defendant did not report any
28   severe symptoms and was released back into the inmate population on June 1, 2020.
               Case 1:12-cr-00363-AWI-BAM Document 33 Filed 07/20/20 Page 2 of 6


 1              On June 3, 2020, Defendant sent a request to the Warden of FCI Lompoc and requested
 2   compassionate release, in accordance with § 3582(c)(1)(A). The letter was received on June 4.
 3              On June 29, 2020, the Warden of FCI Lompoc denied compassionate release.
 4              On July 17, 2020, Defendant filed this § 3582(c)(1)(A) motion for compassionate release.
 5

 6                                             DEFENDANT’S MOTION
 7              Defendant’s Argument
 8              Defendant argues that he is a 61 year old male who has a history of hypertension, Type 2
 9   diabetes, asthma, hyperlipidemia, and obesity. 1 These conditions make Defendant more
10   susceptible to severe Covid 19 illness. Further, Defendant was already diagnosed with Covid 19
11   in May 2020. 2 The immune response to Covid 19 is not known, and there is a growing body of
12   evidence that individuals who contracted and recovered from Covid 19 may be re-infected and
13   suffer further rounds of illness. Despite not knowing where Defendant is with respect to his Covid
14   19 illness, 3 Defendant was placed in a dorm setting with 78 other inmates on June 1, 2020. If
15   Defendant’s condition worsens, it is unlikely that he will receive adequate medical care at FCI
16   Lompoc. Further, records show that 857 inmates and 16 staff at Lompoc contracted Covid 19,
17   with 2 inmates dying and all other inmates supposedly recovering. Currently, two staff are testing
18   positive for Covid 19. 4 Lompoc is one of the worst Covid 19 hotspots in the Country. The current
19   1
       The CDC recognizes that individuals over 60 and those who are obese or have Type 2 diabetes are at an increased
     risk for serious infection from Covid 19. See www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
20   with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
     ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html. People with hypertension and “moderate to severe
21   asthma” “may be at increased risk” for severe infection from Covid 19. See id. Hyperlipidemia is not expressly noted
     on the relevant CDC website. See id.
22
     2
      The BOP has deemed Defendant’s Covid 19 to be “resolved,” and Defendant admits that he did not/has not reported
23   any serious symptoms. No evidence has been presented that indicates that Defendant is actually dealing with an
     active or “non-resolved” case of Covid 19.
24
     3
      Defendant cites newspaper articles in support of this assertion. The articles are dated between February 2020 and
25   May 2020. Some more recent articles are consistent with aspects of these articles, but also indicate that it is unknown
     whether a person may get Covid 19 a second time or, if that is possible, how severe the infection could be. See, e.g.,
26   hwww.bbc.com/news/health-52446965 (“BBC Article”); www.wsj.com/articles/can-you-get-covid-19-twice-
     11589388593 (“WSJ Article”). Both articles noted that testing related issues are generally the accepted explanation
27   for those who were thought to have contracted Covid 19 a second time. See id. Further, one article states that the
     scientific consensus is that people who have had Covid 19 have some degree of immunity to it. See WSJ Article.
28   4
         The BOP website confirms that FCI Lompoc currently has 0 inmates and 2 staff with active Covid 19 cases. See

                                                                2
            Case 1:12-cr-00363-AWI-BAM Document 33 Filed 07/20/20 Page 3 of 6


 1   conditions at Lompoc do not permit Defendant to socially distance or isolate since he housed in a
 2   dorm with bunk beds that are 3.5 feet apart. 78 inmates share six sinks, five toilets, and five
 3   showers. Up to 180 inmates are only provided with 90 minutes outside the dorm, and up to 100
 4   individuals can use computers and phones before those items are cleaned. Therefore, the
 5   combination of Defendant’s medical conditions and age, the “living conditions” at Lompoc, the
 6   history of Covid 19 at Lompoc, and the presence of 2 active cases of Covid 19 by staff at FCI
 7   Lompoc demonstrate “extraordinary circumstances” that justify compassionate release.
 8          Defendant also argues that he has exhausted his administrative remedies. Defendant
 9   explains that he submitted a request for compassionate release on June 4, more than 30 days have
10   passed since he submitted that request, and he has since received a denial of that request.
11          Legal Standard
12          Criminal defendants are empowered to request compassionate release for “extraordinary
13   and compelling reasons.” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020); United States
14   v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Specifically, in relevant part, 18 U.S.C. § 3582
15   provides:
16          The court may not modify a term of imprisonment once it has been imposed except
            that—
17                 (1) in any case—
                            (A) the court, upon motion of the Director of the Bureau of Prisons,
18                 or upon motion of the defendant after the defendant has fully exhausted all
                   administrative rights to appeal a failure of the Bureau of Prisons to bring a
19                 motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant’s facility, whichever is
20                 earlier, may reduce the term of imprisonment (and may impose a term of
                   probation or supervised release with or without conditions that does not
21                 exceed the unserved portion of the original term of imprisonment), after
                   considering the factors set forth in section 3553(a) [18 USCS § 3553(a)] to
22                 the extent that they are applicable, if it finds that—
                            (i) extraordinary and compelling reasons warrant such a reduction;
23
     18 U.S.C. § 3582(c)(1)(A)(i). Before a defendant makes a request for compassionate release due
24
     to “extraordinary and compelling circumstances,” defendants must at least ask the [BOP] to do so
25
     on their behalf and give BOP thirty days to respond.” Raia, 954 F.3d at 595; see also Alam, 960
26
     F.3d at 833-34.
27

28

                                                       3
            Case 1:12-cr-00363-AWI-BAM Document 33 Filed 07/20/20 Page 4 of 6


 1          Discussion
 2          After review, the Court must deny Defendant’s motion.
 3          The Third and Sixth Circuits have found that the administrative exhaustion requirement of
 4   § 3582(c)(1)(A) is mandatory even in the context of Covid 19. Alam, 960 F.3d at 835-36; Raia,
 5   954 F.3d at 597 (noting, in the context of an individual who did not wait 30 days from making a
 6   request for compassionate release before moving for release in the federal court system, “Although
 7   the District Court’s indicative ruling did not mention the exhaustion requirement, it presents a
 8   glaring roadblock foreclosing compassionate release at this point.”). The Ninth Circuit has held
 9   that “while judicially created exhaustion requirements may be waived by the courts for
10   discretionary reasons, statutorily-provided exhaustion requirements deprive the court of
11   jurisdiction and thus, preclude any exercise of discretion by the court.” Gallo Cattle Co. v. U.S.
12   Dept. of Agric., 159 F.3d 1194, 1197 (9th Cir. 1998); see Shaw v. Bank of Am. Corp., 946 F.3d
13   533, 541 (9th Cir. 2019). Consistent with Gallo Cattle and Shaw, numerous district courts,
14   including opinions from the Eastern District of California, have held that § 3582(c)(1)(A)’s
15   exhaustion requirement may not be waived. E.g. United States v. Howard, 2020 U.S. Dist. LEXIS
16   113628, *5 (E.D. Cal. June 29, 2020) (Ishii, J.); United States v. Logan, 2020 U.S. Dist. LEXIS
17   88672, *3-*4 (W.D. N.C. May 20, 2020) (and numerous cases cited therein); United States v.
18   Cruceru, 2020 U.S. Dist. LEXIS 84502, *3 (E.D. Cal. May 12, 2020) (Nunley, J.); United States
19   v. Valladares, 2020 U.S. Dist. LEXIS 75182, *4 (S.D. Cal. Apr. 29, 2020) (and cases cited
20   therein); United States v. Meron, 2020 U.S. Dist. LEXIS 66533, *5 (E.D. Cal. Apr. 15, 2020)
21   (Mueller, C.J.).
22          Here, Defendant has received a denial from the Warden of FCI Lompoc, and the denial
23   was made within 30 days of the Warden’s receipt of Defendant’s motion. Defendant’ s motion
24   contends that he has exhausted his administrative remedies as required by § 3582(c)(1)(A), either
25   because the Warden has denied the motion, more than 30 days have passed since the date that the
26   Warden received the motion, or both.
27          To be sure, some courts would agree with Defendant and hold that he has exhausted his
28   administrative remedies. E.g. United States v. Field, 2020 U.S. Dis. LEXIS 78112, *2-*3 (S.D.

                                                      4
            Case 1:12-cr-00363-AWI-BAM Document 33 Filed 07/20/20 Page 5 of 6


 1   N.Y. May 4, 2020); United States v. Kesoyan, 2020 WL 2039028, *3 (E.D. Cal. Apr. 28, 2020)
 2   (Mendez, J.). However, other Courts find that the “lapse of 30 days” language of § 3582(c)(1)(A)
 3   creates in essence a limited futility exception. E.g. United States v. Greenlove, 2020 U.S. Dist.
 4   LEXIS 114624, *10-*21 (M.D. Penn. June 30, 2020); United States v. Opoku, 2020 U.S. Dist.
 5   LEXIS 107781, *5-*6 (S.D. Miss. June 19, 2020); United States v. Seng, 2020 U.S. Dist. LEXIS
 6   82044, *17-*22 (S.D. N.Y. May 8, 2020). Under this view, if there is no response within 30 days
 7   of submission of a request for compassionate release, a defendant at that point may then proceed
 8   to Court without further administrative action; if there is a timely response, the 30 day lapse
 9   language has no application and the defendant must follow the otherwise applicable administrative
10   procedures and appeal the denial. See id. The rationale for this view has been explained by one
11   district court as follows:
12           Although definitions of “lapse” include “a passage of time,” other definitions
             include “a slight error typically due to forgetfulness or inattention,” and “the
13           termination of a right or privilege through neglect to exercise it within some limit
             of time.” Lapse, Merriam-Webster.com Dictionary, Merriam-Webster (accessed
14           May 4, 2020), available at https://www.merriam-webster.com/dictionary/lapse.
             Applying the first definition would substantially undermine one of the goals of an
15           exhaustion requirement—protecting agency authority, expertise, and the
             opportunity to correct mistakes—"as it [would] allow[] a defendant to come to
16           court before the agency has rendered a final decision” and foreclose higher-level
             BOP review of a request. The first reading would also—in many cases—render the
17           statute’s provision regarding full exhaustion of administrative remedies
             meaningless, as defendants like Ng would forego appealing a warden’s denial of
18           their compassionate release request if the 30-day period was nearing an end.
             Indeed, given the BOP’s regulations regarding its deadlines for considering
19           compassionate release requests, it is unlikely in the normal case that a defendant
             could exhaust his administrative remedies within 30 days. If Congress desired to so
20           fundamentally change the compassionate release process by circumventing the
             BOP's full administrative review, Congress could have used clearer language, as it
21           did elsewhere in the First Step Act. For example, in the very next subsection of the
             statute, Congress implemented a fourteen day deadline for the BOP to process a
22           terminally ill defendant's request for compassionate release. See 18 U.S.C. §
             3582(d)(2)(A)(iv) (“The Bureau of Prisons shall . . . in the case of a defendant
23           diagnosed with a terminal illness . . . not later than 14 days of receipt of a request
             for a sentence reduction . . . , process the request.”) Although I recognize that the
24           First Step Act introduced several progressive reforms to the federal prison system,
             including “improving application of compassionate release,” 164 Cong. Rec.
25           H10346-04, H10362 (daily ed. Dec. 20, 2018), and “expedit[ing] compassionate
             release applications,” 164 Cong. Rec. S7774 (daily ed. Dec. 18, 2018), I cannot
26           conclude that the Act went so far as to render meaningless the BOP's consideration
             of such applications in the first instance without specific language evidencing such
27           a Congressional intent.
28   Seng, 2020 U.S. Dist. LEXIS 82044 at *17-*19.

                                                       5
              Case 1:12-cr-00363-AWI-BAM Document 33 Filed 07/20/20 Page 6 of 6


 1            After consideration, this Court agrees with the latter reading of § 3582(c)(1)(A)’s “lapse of
 2   30 days” language. If a defendant’s request is not acted upon within 30 days, the defendant may
 3   file a motion for compassionate release in federal court, but if the request is denied within 30 days,
 4   the defendant must continue to appeal and exhaust available administrative remedies. See
 5   Greenlove, 2020 U.S. Dist. LEXIS 114624 at *10-*21; Opoku, 2020 U.S. Dist. LEXIS 107781 at
 6   *5-*6; United States v. Davis, 2020 U.S. Dist. LEXIS 87019, *4-*5 (E.D. N.Y. May 18, 2020);
 7   Seng, 2020 U.S. Dist. LEXIS 82044 at *17-*22; United States v. Weidenhamer, 2019 U.S. Dist.
 8   LEXIS 195620, *10-*11 (D. Ariz. Nov. 8, 2019). The Court finds that this is a reasonable reading
 9   of § 3582(c)(1)(A) and does not result in rendering that section’s “exhaustion” language a nullity.
10   If the Court were to accept the view that merely waiting 30 days until after a request for
11   compassionate release has been submitted, irrespective of timely action by the BOP/Warden, “an
12   inmate would never have a reason to exhaust his administrative remedies, since he could simply
13   make a motion in the district court after waiting for 30 days following his submission of his
14   request to the warden.” Davis, 2020 U.S. Dist. LEXIS 87019 at *4-*5.
15            As noted above, Defendant has merely waited 30 days since he submitted his request for
16   compassionate release to the Warden of FCI Lompoc, even though he received a timely denial by
17   the Warden. Therefore, Defendant has failed to exhaust his administrative remedies, which is a
18   jurisdictional failure. See Gallo Cattle, 159 F.3d at 1197; Greenlove, 2020 U.S. Dist. LEXIS
19   114624 at *15-*16; Howard, 2020 U.S. Dist. LEXIS 113628 at *5; Meron, 2020 U.S. Dist. LEXIS
20   66533 at *5. Because of this jurisdictional failure, the Court must deny Defendant’s motion.
21                                                  ORDER
22            Accordingly, IT IS HEREBY ORDERED that Defendant’s motion for compassionate
23   release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 31) is DENIED without prejudice.
24
     IT IS SO ORDERED.
25

26   Dated:    July 20, 2020
                                                   SENIOR DISTRICT JUDGE
27

28

                                                        6
